Case 5:16-cv-06370-EJD Document 345-4 Filed 10/01/19 Page 1 of 3




               EXHIBIT C
                   Case 5:16-cv-06370-EJD Document 345-4 Filed 10/01/19 Page 2 of 3


Nadezhda Nikonova

From:                 Ron Fisher <Fisher@braunhagey.com>
Sent:                 Friday, September 27, 2019 2:50 PM
To:                   Mike Scarborough
Cc:                   Nadezhda Nikonova; Leo Caseria; Dylan Ballard; Thomas Dillickrath; Helen Eckert; Joy Siu; Jessica
                      Campos; Noah Hagey; Matt Borden
Subject:              RE: Meet and confer re stipulation to shorten time


Mike,

That makes no sense. But if you are determined to proceed, we expect you will inform the Court that Orion does not
consent to your proposed briefing schedule because the issue is already before the Court by way of your motion in
limine and Defendants’ extensive briefing of the issue in the Final Pretrial Conference Statement, and Orion views a third
set of briefing as unnecessary, abusive, and a waste of the Court’s and parties’ resources as they prepare for trial.

Sincerely,

Ronald J. Fisher
BRAUNHAGEY & BORDEN              LLP
Direct: (415) 429‐4539
Cell: (628) 200‐1809




From: Mike Scarborough <MScarborough@sheppardmullin.com>
Sent: Friday, September 27, 2019 2:43 PM
To: Ron Fisher <Fisher@braunhagey.com>
Cc: Nadezhda Nikonova <NNikonova@sheppardmullin.com>; Leo Caseria <LCaseria@sheppardmullin.com>; Dylan
Ballard <dballard@sheppardmullin.com>; Thomas Dillickrath <TDillickrath@sheppardmullin.com>; Helen Eckert
<HEckert@sheppardmullin.com>; Joy Siu <JSiu@sheppardmullin.com>; Jessica Campos
<JCampos@sheppardmullin.com>; Noah Hagey <hagey@braunhagey.com>; Matt Borden <borden@braunhagey.com>
Subject: Re: Meet and confer re stipulation to shorten time

There is no confusion Ron. We are filing a special motion to strike Orion’s improper purported supplemental expert
disclosure, as referenced in the motion in limine to which you refer. Your delay in your expert disclosure, as well as the
further delay in your disclosure of your intended specific improper reliance on it, meant we could not fully address the
issue by way of motion in limine. We take your response below as refusal to stipulate to our proposed briefing schedule
and will proceed accordingly.

Mike

On Sep 27, 2019, at 2:32 PM, Ron Fisher <Fisher@braunhagey.com> wrote:

        Nady,

        Thanks for your email.

        I think there is some confusion on your end. Defendants already filed a motion in limine to strike Dr.
        Zona’s supplement pursuant to Rule 26 and Rule 37 yesterday. I know Sheppard Mullin has many

                                                             1
          Case 5:16-cv-06370-EJD Document 345-4 Filed 10/01/19 Page 3 of 3
attorneys working this case, so I assume this is just a case of one hand not knowing what the other is
doing. Please confirm.

Thanks,

Ronald J. Fisher
BRAUNHAGEY & BORDEN                   LLP
Direct: (415) 429‐4539
Cell: (628) 200‐1809


From: Nadezhda Nikonova <NNikonova@sheppardmullin.com>
Sent: Friday, September 27, 2019 11:38 AM
To: Ron Fisher <Fisher@braunhagey.com>; Noah Hagey <hagey@braunhagey.com>; Matt Borden
<borden@braunhagey.com>
Cc: Mike Scarborough <MScarborough@sheppardmullin.com>; Leo Caseria
<LCaseria@sheppardmullin.com>; Dylan Ballard <dballard@sheppardmullin.com>; Thomas Dillickrath
<TDillickrath@sheppardmullin.com>; Helen Eckert <HEckert@sheppardmullin.com>; Joy Siu
<JSiu@sheppardmullin.com>; Jessica Campos <JCampos@sheppardmullin.com>
Subject: Meet and confer re stipulation to shorten time

Ron,

I write to request a stipulation to shorten time for defendants’ motion to strike Dr. Zona’s supplemental
disclosure. Given the fast‐approaching trial date and pre‐trial hearing, defendants believe a shorter
briefing schedule is necessary. We propose the following briefing schedule: defendants’ motion due
Monday, 9/30; plaintiff’s opposition due Friday, 10/4; defendants’ reply due Monday, 10/7; hearing on
Thursday, 10/10.

Please let us know by close of business today if plaintiff will stipulate to the proposed schedule. If we do
not reach agreement, defendants will file an administrative motion to shorten time.

Thank you,

Nady

Nadezhda Nikonova | Associate
+1 415-774-3140 | direct
NNikonova@sheppardmullin.com | Bio


SheppardMullin
Four Embarcadero Center, 17th Floor
San Francisco, CA 94111-4109
+1 415-434-9100 | main
www.sheppardmullin.com | LinkedIn | Twitter

Attention: This message is sent by a law firm and may contain information that is privileged or
confidential. If you received this transmission in error, please notify the sender by reply e‐mail and
delete the message and any attachments.




                                                     2
